office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 posts-105004-09 uilc date date third party communication none date of communication not applicable to ----------------------- revenue_agent large mid-size business from william d alexander associate chief_counsel corporate subject reduction of member’s net_operating_loss under sec_108 issue where a member of a consolidated_group has excluded discharge_of_indebtedness income during a consolidated_return_year preceding the adoption of sec_1_1502-28t whether the net_operating_loss subject_to reduction under sec_108 is the entire cnol of the group or an allocated portion of that cnol conclusion where a member of a consolidated_group has excluded discharge_of_indebtedness income during a consolidated_return_year preceding the adoption of sec_1_1502-28t the net_operating_loss subject_to reduction under sec_108 is the entire cnol of the group law and analysis attribute reduction in general sec_61 generally requires a taxpayer to include in gross_income any income from the discharge_of_indebtedness cod sec_108 permits a taxpayer to exclude cod income from gross_income if the discharge occurs in a title_11_case under sec_108 the amount of cod income excluded from gross_income under sec_108 must be applied to reduce the tax_attributes of the taxpayer posts-105004-09 as provided in sec_108 sec_108 lists the tax_attributes that are subject_to reduction and the order in which those attributes must be reduced absent an election under sec_108 the taxpayer must first reduce any net_operating_loss nol for the taxable_year of the discharge and any nol_carryover to such taxable_year sec_108 irs position the service acknowledges that the reference to the taxpayer in sec_108 refers to the consolidated_group member with excluded cod income debtor-member rather than the entire group the sole issue in this case is the determination of the debtor-member’s nol which is the item subject_to reduction under sec_108 under sec_1_1502-80 the code or other law applies to the group to the extent the regulations do not exclude its application ordinarily a corporation that is not a member of a consolidated_group computes its nol on a stand-alone basis therefore where a corporation with excluded cod is not a member of a consolidated_group the nol to be reduced is clear however the consolidated_return_regulations change the computation of the nol of a member of a consolidated_group neither the code nor the consolidated_return_regulations provide a generally applicable definition of a separate nol for a member of a consolidated_group united dominion indus inc v 532_us_822 instead a member’s losses and deductions arising during a consolidated_return_year are included in the computation of the entire group’s consolidated_taxable_income cti or consolidated_net_operating_loss cnol for that year see sec_1_1502-11 and sec_1_1502-21 no specific_portion of the cnol is allocated to any particular member of the group for its use during consolidated_return years rather each member has the ability to offset its income with nol generated by the operations of all members of the group during a consolidated_return_year see sec_1_1502-11 however sec_1 b specifically provides that if a member leaves the consolidated_group a portion of the remaining cnol is allocated and apportioned to that member for its use in later separate_return years sec_1_1502-21 also applies to apportion the cnol to various members for purposes of carrying back loss to pre-consolidation separate_return years in either case in the years at issue the regulation authorized allocation only for the purpose of carrying losses forward and backward into separate_return years sec_1_1502-21 provides if any cnol that is attributable to a member may be carried to a separate_return_year of the member the amount of the cnol that is attributable to the member is apportioned to the member apportioned loss and carried to the separate_return_year posts-105004-09 during the period at issue certain other consolidated provisions required the application of the principles of sec_1_1502-21 to apportion the cnol to various members for particular purposes however there was no such apportionment rule for purposes of implementing attribute reduction under sec_108 the status of a cnol as a group attribute that is generally not apportioned among members was central to the supreme court’s analysis in united dominion in that case the supreme court considered the proper method for computing a consolidated group’s product_liability_loss pll eligible for the ten-year carryback period under former sec_172 for purposes of that provision a pll was defined as the lesser_of a the taxpayer’s nol for the year or b its allowable deductions attributable to product_liability expenses ples sec_172 of the code in each consolidated_return_year at issue in united dominion the consolidated_group reported a cnol that exceeded its members’ aggregate ples in addition certain members with ples had positive separate_taxable_income rather than negative for each taxable_year thus the proper computation of the group’s pll eligible for ten- year carryback depended upon whether the comparison of ples to nol for each taxable_year was made on a consolidated basis ie by comparing the cnol to the group’s aggregate ples or on a separate-entity basis ie by comparing a separate loss of each member to that member’s ples and then aggregating the resulting amounts in considering this issue the supreme court closely analyzed the sections of the consolidated_return_regulations that govern the computation of the group’s cti and cnol the supreme court summarized the pertinent rules as follows under sec_1_1502-11 and sec_1_1502-21 an affiliated group’s consolidated_taxable_income cti or alternatively its consolidated_net_operating_loss cnol is determined by taking into account several items the first is the separate_taxable_income sti of each group member a member’s sti whether positive or negative is computed as the member were a separate corporation ie by netting income and expenses but subject_to several important modifications sec_1_1502-12 these modifications require a group member calculating its sti to disregard among other items its capital_gains_and_losses charitable-contribution deductions and dividends-received deductions ibid these excluded items are accounted for on a consolidated basis that is they are though see eg sec_1_1502-42 and sec_1_1502-47 this provision was contained in the internal_revenue_code of and was the predecessor to sec_172 of the current code posts-105004-09 for a charitable_contribution can offset combined at the level of the group filing the single return where deductions otherwise attributable to one member say income received by another from a capital_gain for example sec_1_1502-11 - f to a consolidated group’s cti or cnol therefore is the sum of each member’s sti plus or minus a handful of items considered on a consolidated basis united dominion u s pincite the government argued that the group’s pll should be determined on a separate-member basis by comparing each member’s separate net_loss to that member’s ples and then aggregating the members’ plls the government further argued that a member’s negative sti under sec_1_1502-12 was analogous to a separate nol and thus a member’s pll would equal its ples limited to the amount of its negative sti as a result a member with positive sti could have no pll the supreme court rejected negative sti as a measure of separate nol for purposes of determining a member’s pll because the calculation of sti excludes several items that a consolidated_group takes into account only at the consolidated level ie capital_gains_and_losses charitable-contribution deductions and dividends- received deductions id pincite citing sec_1_1502-12 to n furthermore the court examined the rule_of sec_1_1502-79 currently designated as sec_1_1502-79a and substantively identical to the sec_1_1502-21 regulation herein at issue which allocates portions of the cnol to members for the purpose of carrying losses to separate_return years the court concluded that this rule applies only for the specific purpose of establishing carryover and carryback amounts of nol because no carrybacks to separate_return years were at issue the court concluded that sec_1_1502-79 did not apply to provide a measure of separate nol for purposes of computing the group’s pll on a separate-entity basis id pincite in addition because there existed no consolidated_return rule that otherwise allocated and apportioned the cnol to specific members of the group with regard to the matter at hand the court concluded that the cnol could not be unbaked into separate nols for particular members the supreme court emphasized that the code and regulations governing affiliated groups of corporations filing consolidated_returns provide only one definition of nol ‘consolidated’ nol id pincite the supreme court further held that no definition of separate nol exists for a member of a consolidated_group id specifically the supreme court stated id stating s ection a unbakes the cake for only one reason and that reason has no application here posts-105004-09 indeed the fact that treasury regulations do provide a measure of separate nol in a different context for an affiliated_corporation as to any year in which it filed a separate_return underscores the absence of such a measure for an affiliated_corporation filing as a group member given this apparently exclusive definition of nol as cnol in the instance of affiliated entities with a consolidated_return we think it is fair to say as united dominion says in its brief that the concept of separate nol simply does not exist id pincite emphasis added in the current case the government has applied sec_108 and sec_1 b consistently with the supreme court’s interpretation of the precursor to sec_1 b in united dominion neither the code nor the consolidated_return_regulations allocate and apportion the cnol to a group member for purposes of reducing attributes under sec_108 thus for periods before the adoption of sec_1_1502-28t application of sec_108 and the consolidated_return_regulations require that the entire cnol of the consolidated_group is treated as the nol of the member with excluded cod income taxpayer’s position the taxpayer argues that sec_108 requires the reduction of only the portion of the cnol that would be attributable to the debtor-member under an application of the allocation rules of sec_1_1502-21 in support of its position the taxpayer criticizes the government’s reliance on the supreme court’s decision in united dominion the taxpayer argues that because for the years at issue there were no consolidated_return_regulations that specifically addressed the application of sec_108 within a consolidated_group there are no rules in place to govern the issue of identifying the nol of each debtor-member of the group therefore the taxpayer argues that it may apportion the cnol to the debtor-members for purposes of reduction under sec_108 united dominion the taxpayer criticizes the service’s reliance on the supreme court’s opinion in united dominion for its position that sec_108 requires reduction of the entire cnol the taxpayer alleges that the service misapplies united dominion and overstates its impact on the issue at hand there is no support for the view that another court would hold for the government on the basis of united dominion when the government in our case has similarly failed to change its regulations following the enactment of sec_108 on the contrary it would be consistent with the posts-105004-09 principle or rationale of united dominion for a court to penalize the government for failing to address this issue through regulations by similarly ruling in the taxpayer’s favor taxpayer’s submission pincite emphasis in original the taxpayer asserts that the supreme court in united dominion held for the taxpayer on the basis that the government had not modified its consolidated_return_regulations to determine a ‘separate member’ nol for product_liability purposes under sec_172 id the taxpayer also asserts that the issue addressed by the court in united dominion was limited to the computation of the ten-year carryback of pll under a prior version of sec_172 and that that provision is entirely unrelated to sec_108 the taxpayer evidently reads united dominion not as a case about whether outside the separate_return context consolidated_group members have nols separate from the cnol of the group but as a case in which the supreme court punished the government for not timely conforming its consolidated_return_regulations following the enactment of the bankruptcy_tax_act_of_1980 in other words the taxpayer essentially concedes that in the present case in deference to united dominion a court might rule that sec_108 mandates a reduction in the group's cnol but only if the litigating positions were reversed and the taxpayer that was the one seeking that result the taxpayer’s position is baseless first the supreme court held against the government in united dominion because the government attempted to argue against its regulations that were in place during the period at issue the government attempted to extend the application of the cnol allocation rules beyond their stated purpose second as discussed below the analysis in united dominion is not limited to the pll context rather the court analyzed the consolidated_net_operating_loss regulations in a general and broadly applicable manner its decision regarding the meaning of those regulations is clearly applicable in this case united dominion concerned the application of the pll rules within a consolidated_group a central and necessary legal determination in the case was whether separate nols existed for individual members of the group where there was no specific rule providing for a separate-member computation although the ultimate issue in united dominion was the method for calculating a consolidated group’s pll the critical reasoning in the opinion concerns whether the consolidated_return_regulations provide a the supreme court’s holding in united dominion was based on the text of the consolidated_return_regulations in effect during the years in issue and was not based on the government’s failure to amend these regulations following congress’ enactment of the pll rules although the court does state that t he treasury’s relaxed approach to amending its regulations to track code changes is well documented united dominion pincite there is no indication in the opinion that its decision was intended to penalize the government or that in future cases the consolidated_return_regulations should be interpreted in a way that favors taxpayers over the government posts-105004-09 measure of separate-member nol in any context other than the separate_return context virtually the entire analysis by the court in united dominion focuses on this issue as a result of this analysis the supreme court reversed the decision of the court_of_appeals for the fourth circuit which had used sec_1_1502-21 to apportion the cnol in the pll context according to the supreme court the fourth circuit had applied concepts addressing separate_return years to a determination for a consolidated_return_year without any statutory or regulatory basis for doing so id pincite although the current case involves the application of sec_108 rather than sec_172 the central issue is the same as in united dominion whether the consolidated_return_regulations provide a measure of separate-member nol as discussed above in united dominion the supreme court concluded that a group member does not have a separate nol for a consolidated_return_year except where a specific consolidated_return regulation allocates and apportions a part of the cnol to that member in this case the taxpayer appears to concede that no such allocation rule exists thus the cnol must be the pertinent nol available for reduction under sec_108 additional case law the taxpayer cites two cases as limiting the holding of united dominion to the sec_172 arena however neither of those cases so limits united dominion further neither case addresses the core issue of whether a cnol can be apportioned among members of a group absent a rule in the consolidated_return_regulations allowing such apportionment the taxpayer cites 68_fedclaims_561 a contract case concerning the damages resulting from the government’s breach of an acquisition agreement under which a consolidated_group acquired three failing thrifts the damages included the value of lost income_tax deductions caused by the government’s enactment of legislation that eliminated the tax benefits associated with the thrift acquisition agreement after an examination of the group’s tax returns for the years at issue the taxpayer and the irs entered into a closing_agreement which included an agreed-upon amount for the taxpayer’s bad_debt deductions for such taxable years following the execution of the closing_agreement the government disagreed with the plaintiff taxpayer’s computation of lost deductions the government’s argument was based on the assertion that the group’s consolidated tax_attributes should have been reduced under sec_108 the government’s expert relied on united dominion and because pll was limited to the amount of the taxpayer’s nol the supreme court stated t he first step in applying the definition and methodology of pll to a taxpayer filing a consolidated_return thus requires the calculation of nol united dominion u s pincite posts-105004-09 testified that the law for the years at issue and required reduction of the cnol the court held for the taxpayer in temple-inland however the ruling had nothing to do with the application of sec_108 to a member of a consolidated_group rather the court held for the taxpayer on the basis of the finality of the closing_agreement executed by the irs and the taxpayer that closing_agreement specifically provided that attribute reduction would be limited to the tax_attributes that were generated by the insolvent debtor-members the court stated we deem it unnecessary to determine whether the regulation merely discovered the correct state of the law or in fact created new law the taxpayer is entitled to base its present claim on the state of its closed tax returns it is entitled at this point to a heavy presumption of correctness it is entitled to present its claim on the assumption that the closing_agreement is final and that another executive agency in this case the department of justice will not attempt to unscramble it id pincite emphasis added the taxpayer also cites brunswick corp v united_states no 07c3792 u s dist lexis n d ill date in an attempt to support its argument that united dominion should be limited to sec_172 cases the taxpayer in brunswick cited united dominion in a misguided attempt to support its argument that depreciation_deductions to be claimed on a consolidated_return should be computed on a consolidated_group basis rather than a separate-entity basis the court rejected the taxpayer’s reliance on united dominion as overbroad and stated the court disagrees with the suggestion that this holding in united dominion means that the policies underlying the brunswick the parent of a consolidated_group and a calendar-year taxpayer purchased in december of all of the stock of two separate corporate groups brunswick made elections under sec_338 for each stock purchase the issue was whether the short taxable_year rule applied to determine the acquired subsidiaries’ depreciation_deductions for the portion of the taxable_year during which they were members of brunswick’s consolidated_group the short taxable_year rule limited a taxpayer’s annual depreciation deduction in a taxable_year that was less than months to a pro_rata portion of such deduction based on the number of months in such taxable_year because brunswick acquired the stock in december application of the short taxable_year rule substantially reduced the amount of the subsidiaries’ depreciation_deductions otherwise allowable brunswick contended that the depreciation_deductions should be computed based on brunswick’s full taxable_year and thus the short taxable_year rule did not apply because it did not have a short taxable_year posts-105004-09 consolidated_return system requires sic that all tax items be considered at the subsidiary level brunswick u s dist lexis at the consolidated_group level not as part of its rejection of the taxpayer’s argument in brunswick the court emphasized that the supreme court in united dominion resolved the issue of whether nols associated with pll were determined at the consolidated or subsidiary level by examining the definition of cnol in the code and regulations id the court further noted that in doing so the supreme court considered sec_1_1502-11 and sec_1_1502-21 and held that net operating losses had to be accounted for at the consolidated_return level as opposed to the subsidiary level because the only definition of net_operating_loss in the code and regulations was for a consolidated_net_operating_loss id at emphasis added the court next stated that depreciation united dominion thus does not stand for the blanket proposition the consolidated_return level instead it teaches that courts considering whether to look at the consolidated_return level or the subsidiary level should look to the applicable irc provisions and regulations id at emphasis added is determined at accordingly the court in brunswick considered the applicable consolidated_return_regulations in deciding whether the acquired subsidiaries’ depreciation_deductions should be computed at the consolidated or subsidiary level although there are no consolidated_return_regulations that expressly direct the calculation of depreciation_deductions the court found that the general computations provided for in sec_1_1502-12 and sec_1_1502-11 control the analysis under those general rules individual taxable_income items are computed at the member level rather than on a consolidated level subject_to stated exceptions the court’s analysis in brunswick supports the government’s interpretation of sec_108 in the current case the reasoning of the brunswick court was controlled by the general consolidated_return_regulations with regard to the computation of taxable_income in the absence of a specific rule addressing the calculation of depreciation within a consolidated_group under the more general regulations individual taxable_income items are accounted for at the separate-entity level subject_to stated exceptions similarly in the current case for the years at issue no statute or regulation specifically addressed the application of sec_108 within a consolidated_group however the more general consolidated_return_regulations provide controlling authority under those consolidated_return_regulations the only nol constructed and in existence within a consolidated_group is the cnol subject_to stated exceptions accordingly due to the absence of an applicable exception the nol for purposes of reduction under sec_108 must be the cnol posts-105004-09 taxpayer’s statutory construction argument the taxpayer states that t he nopa’s position cannot be supported by the statute the legislative_history or the rules of statutory construction taxpayer’s submission pincite in addition the taxpayer argues that the cnol cannot be considered an attribute of each member of a consolidated_group taxpayer’s submission pincite although the taxpayer argues that the government’s position is unsupportable the taxpayer does not support in any way its failure to take into account the rules provided in sec_1_1502-11 and sec_1_1502-12 which govern the computation of the cnol further the taxpayer fails to support on legal grounds its use of sec_1_1502-21 to allocate the cnol - an action that the supreme court specifically prohibited in united dominion the taxpayer makes no attempt to refute the logic of the supreme court’s directive in united dominion as to the operation and meaning of these regulations rather the taxpayer baldly claims that the supreme court’s pronouncements regarding the status of the cnol within a consolidated_group do not apply taxpayer appears to assert that the text of sec_108 is clear on its face and requires that only an allocated portion of the cnol be reduced taxpayer’s submission pincite in support of its claim the taxpayer cites the 286_f3d_324 6th cir for the rule_of statutory construction that requires a statute to be interpreted by assigning an ordinary and natural meaning to an undefined term this citation of the limited appears to actually support a point not at issue - whether only the nol of the debtor-member is exposed to attribute reduction under sec_108 in any case the taxpayer’s reliance on the limited is flawed in the limited the term at issue was bank which was not specifically defined in the provision at issue however in this case that ordinary meaning rule_of statutory construction does not apply because the term at issue nol is expressly treated in the consolidated_return_regulations as the supreme court held in united dominion under the consolidated_return_regulations the cnol is not apportioned and allocated to a member except as specifically provided by the regulations therefore absent such a special_allocation rule the only nol is the cnol the taxpayer further states that it is completely puzzling how the logic of the nopa could support an assertion that a particular member may exclude cod income under sec_108 but other members of the consolidated_group must have their further the taxpayer does not contend that the consolidated_return_regulations applicable in this case are different in any material way from those at issue in united dominion the taxpayer's justification for disregarding the holding of united dominion is that the opinion cannot be used to change the words of a statute or to otherwise put a gloss on what congress intended years earlier when it enacted sec_108 however putting a gloss on the intentions of congress and construing its enactments are among the supreme court's main jobs and this fact does not depend on how clear a litigant believes the statute in question happens to be posts-105004-09 share of the cnol reduced under sec_108 taxpayer’s submission pincite in its apparent amazement with the government’s position the taxpayer fails to consider that the consolidated_return rules generally provide for the sharing of tax_attributes by members of a consolidated groupdollar_figure under the regulations the cnol is a tax attribute that is fully available to each and every member of a consolidated_group the portion of the cnol that might be economically traced to a particular member’s operations is not made available specifically or exclusively to that memberdollar_figure rather each member can use the cnol to offset its income and reduce its several_liability for the tax of the entire group under sec_1 because the group’s income or loss computation is applied on a consolidated basis any income of the group - including cod income of any member - could be offset by application of the entire cnol in fact there is no question that non-excluded cod income of any member of the group could be offset by the entire cnol not only by the portion of the cnol that is allocable to the member that incurred the cod thus the offset of the cnol against excluded cod income should be hardly a novel ideadollar_figure this sharing of attributes is widely regarded as the most attractive feature of the consolidated_return_regulations see dubroff et al federal income_taxation of corporations filing consolidated_returns dollar_figure stating t he ability to offset one member's losses against another member's income may be the single most important feature of filing on a consolidated basis sec_1_1502-12 provides that a member s separate_taxable_income sti whether positive or negative is computed as though the member were determining its taxable_income under the code as a corporation filing a separate_return subject_to several modifications in particular sti does not include the items including nol deductions that are taken into account on a consolidated basis under sec_1 a see sec_1_1502-12 and j to n under sec_1_1502-11 a consolidated group’s cti or cnol for a consolidated_return_year is determined by taking into account each member’s sti or loss plus a number of items that are determined on a consolidated basis including any cnol deduction in other words the losses that constitute the cnol for a consolidated_return_year are carried to other consolidated_return years only on a consolidated basis and deducted by the group as part of the cnol deduction under sec_1_1502-11 they are not made available specifically or exclusively to the member that generated them sec_1_1502-6 provides that the common parent and each subsidiary that was a member of the consolidated_group during any part of a consolidated_return_year are severally liable for the tax of the entire group for such year see deborah l paul united dominion implications for attribute reduction tax note sec_262 date concluding in light of united dominion that the entire cnol is the nol of the debtor-member lee sheppard consolidated_returns the courts and insolvent subsidiaries tnt date reporting discussions of the nysba in which panelists concluded that the entire cnol should be the nol of the debtor-member in a related argument the taxpayer argues the nopa fails to address the determinative question of how the cnol should be considered a tax attribute of the taxpayer within the literal language of sec_108 admittedly the cnol is the only nol for the consolidated_group but the nopa’s position would require that the entire cnol of the consolidated_group be treated in full as a tax attribute of each of the separate posts-105004-09 in making its statutory regulatory construction argument the taxpayer points to certain examples in consolidated_return_regulations issued in under sec_1_1502-19 and sec_1_1502-32 the taxpayer argues that the language used in those examples strongly suggests that only an allocated share of the cnol rather than the entire cnol is reduced under sec_108 needless to say no consolidated_return_regulations nor any other official guidance issued by the service prior to the united dominion opinion specifically addresses sec_108 attribute reduction resulting from the exclusion of income by a member of a consolidated_group further sec_1_1502-11 sec_1_1502-12 and sec_1_1502-21 are the regulatory provisions that control the construction definition and allocation of a cnol examples cannot change the meaning of a rule contained in regulatory text this is particularly true where the examples at issue were promulgated under a regulatory section that is merely ancillary to the rule at issue legislative_history of sec_108 the taxpayer has accused the government of placing undue emphasis on the legislative_history of sec_108 taxpayer’s submission pincite at the same time the taxpayer claims that the government’s analysis makes no attempt to discern whether congress in intended to require a reduction of the debtor-member’s group cnol id pincite as demonstrated above the government’s rationale and conclusion are based on the interaction of sec_108 and the consolidated_return_regulations as they existed at the time of the excluded cod income that being said the required application of those regulations to a member of a consolidated_group does indeed comport well with the stated intent behind the enactment of sec_108 the legislative_history of sec_108 does not include any specific indication of legislative intent with regard to application to consolidated groups therefore the best_method of determining the intent of congress is to examine the general purpose of the provision in question members of the group there is nothing in the code provisions or treasury regulations-nor for that matter anything that can be taken from the united dominion sic -that provides that the consolidated group’s cnol is also a tax attribute of each individual member of the group taxpayer’s submission pincite as discussed above each member has access to the full amount of the group’s nol and may offset its income items against that cnol therefore the interpretation of the consolidated_return_regulations most in line with their ordinary operation supports treating the full amount of the cnol as an attribute of the debtor-member the alternatives are apportioning the cnol in contravention of supreme court authority or treating all members of a consolidated_group as having no attributes except stock basis for reasons previously discussed at length the first alternative is unacceptable the second alternative would lead to the absurd result of giving group members the benefit of cod exclusion under sec_108 without the clearly intended corresponding attribute offset under sec_108 see eg 84_fedclaims_96 citing 826_f2d_1049 fed cir statutes and regulations must be construed to avoid absurd and whimsical results unrelated to congressional purpose posts-105004-09 for debtors in bankruptcy congress intended the current version of sec_108 to preserve the debtor's 'fresh start' after bankruptcy by excluding from the debtor's gross_income any cod income realized by the debtor in bankruptcy see s rep no 96th cong 2d sess at the same time congress enacted the attribute-reduction rules to ensure that the tax associated with excluded cod income was eventually collected within a reasonable period id pincite thus sec_108 merely defers the recognition of cod income by making the debtor's tax_attributes unavailable to offset income in later years the purpose of the section is not to give a wholesale permanent tax_benefit to a taxpayer with excluded cod income the exclusion of a member’s cod income from gross_income under sec_108 reduces the cti of the entire group for the consolidated_return_year during which the member realizes cod income under sec_61 because attribute reduction is a substitute for income inclusion in the year of the discharge the deferral policy of sec_108 is served by reducing the tax_attributes that are available to reduce the group’s cti and hence the consolidated_tax_liability in future consolidated_return years under the principles of sec_172 a consolidated_group may carry forward a cnol of the group to offset cti in future yearsdollar_figure as discussed above the entire cnol is available to offset the income generated by any member therefore the entire cnol should be available to offset the excluded cod income that stands in the place of taxable incomedollar_figure taxpayer’s sec_1017 argument the taxpayer makes a specific legislative intent argument based on the enactment of sec_1017 by the bankruptcy_tax_act_of_1980 sec_1017 provides a specific rule in the context of the election under sec_108 which offers a taxpayer the opportunity to reduce the basis of its depreciable_property before reducing its other tax_attributes under sec_1017 the stock of a member of a consolidated_group is treated as depreciable_property to the extent the subsidiary consents to a corresponding reduction in the basis of its depreciable_property the taxpayer argues that the existence of sec_1017 indicates that the statute invoked consolidated treatment where congress intended such treatment the taxpayer’s position appears to be that the existence of sec_1017 as the sole statutory mention of consolidated treatment means that congress intended all other attribute reduction rules to apply at a separate-entity level see taxpayer’s submission pincite sec_1_1502-21 and sec_1_1502-21a because each member of a consolidated_group is severally liable for the tax of the entire group the cnol deduction reduces each member s tax_liability without regard to that member s contribution to the cnol deduction see sec_1_1502-6 sec_1_1502-11 and sec_1_1502-21 posts-105004-09 the fact that congress enacted a special rule in sec_1017 for consolidated groups is not instructive as to what it intended under sec_108 sec_1017 permits debtors that are members of a consolidated_group to elect a treatment that is not otherwise imposed by the statute or regulations sec_1017 applies only for purposes of reducing basis in depreciable_property but subsidiary stock is not depreciable_property sec_1017 allows members of a consolidated_group to elect to treat subsidiary stock as depreciable_property but only if the subsidiary consents to a corresponding reduction in the basis of its depreciable_property such consolidated treatment can only be accomplished by a specific rule in the statute because asset basis is not otherwise a consolidated tax attributedollar_figure in contrast a specific consolidated_return rule is not required to reduce the cnol under sec_108 when a member of a consolidated_group has excluded cod income because the consolidated_return_regulations clearly provide that the cnol as well as many other tax_attributes is computed and applied on a consolidated basis of course congress is presumed to understand the existing law when it enacts a statute see eg 486_us_174 we generally presume that congress is knowledgeable about existing law pertinent to the legislation it enacts citing 459_us_297 congress enacted sec_108 against a backdrop of established consolidated_return_regulations at the time of the enactment of the bankruptcy_tax_act_of_1980 the consolidated_return_regulations provided that the only nol that a consolidated_group member could have from a consolidated_return_year was the cnol if congress had intended for sec_108 to be applied to group members by reducing an nol determined at the separate-member level it would have enacted a specific rule to allocate and apportion the cnol to such members for that purpose the law applicable to ------- the taxpayer argues that t he nopa fails to explain how a ‘principle’ or ‘rationale’ from a judicial decision is considered part of the ‘law applicable to’ within the meaning of sec_172 taxpayer’s submission pincite thus the taxpayer questions how the government may apply the supreme court’s analysis and holding with regard to the meaning of the consolidated_return_regulations to the issue at hand what the taxpayer refers to as merely a purported principle is in fact the chief holding of united dominion and must be regarded as a controlling legal principle as discussed above the definition of the nol of the debtor-member is the central question in this case the taxpayer takes the position that in this case the nol subject_to reduction under sec_108 is the debtor-member’s share of the cnol determined by applying the allocation and apportionment rules of sec_1_1502-21 as see brunswick u s dist lexis discussed above posts-105004-09 discussed above the taxpayer’s position is unsupportable under the consolidated_return_regulations which provide for the allocation and apportionment of the cnol only under specified circumstances in united dominion the supreme court expressly rejected the application of the allocation rule_of sec_1_1502-21 except under circumstances specifically sanctioned in the regulations the court held that aside from those specified allocation and apportionment instances the only nol in a consolidated_return is the cnol united dominion u s pincite in fact the court stated that it is fair to say that the concept of separate nol ‘simply does not exist ’ id pincite thus the supreme court in united dominion provided the answer to the central question in this case however the taxpayer argues that the supreme court’s jurisdiction on this point should not be applied to years prior to the date of united dominion the taxpayer argues that the law applicable to ------- the year in which the debtor- members realized excluded cod income does not include the united dominion decision the taxpayer is incorrect supreme court opinions generally have full retroactive effect see 509_us_86 when this court applies a rule_of federal_law to the parties before it that rule is the controlling interpretation of federal_law and must be given full retroactive effect in all cases still open on direct review and as to all events regardless of whether such events predate or postdate our announcement of the rule see also 511_us_298 citing 459_us_70 the principle that statutes operate only prospectively while judicial decisions operate retrospectively is familiar to every law student 215_us_349 judicial decisions have had retrospective operation for near a thousand years holmes j dissenting 590_f3d_87 2d cir citing 509_us_86 151_f3d_855 8th cir a judicial construction of a statute by the supreme court is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction 497_f3d_491 5th cir the supreme court does not create law it discovers it 122_f3d_204 4th cir retroactively applying supreme court precedent regarding sec_104 miller v comm t c memo thus the fact that the year in issue here is and that the united dominion opinion was issued in is irrelevant that is the law applicable to ------- includes the supreme court’s interpretation of the consolidated_return_regulations in united dominion the taxpayer next argues that even if the holding in united dominion is considered to have retroactive effect with respect to its interpretation of the ten- posts-105004-09 year nol_carryback rule in sec_172 it is by no means clear that a principle or rationale from that decision would be considered part of the applicable law in for purposes of interpreting an entirely different code section taxpayer’s submission pincite the taxpayer appears to argue that the law applicable to language that appears in sec_172 which deals with the treatment of nols and nol carryovers and carrybacks somehow calls for a different special analysis in this case in support of its position the taxpayer cites 404_f2d_1119 2d cir a case in which substantive changes to the statute at issue resulted in different possible outcomes regarding the computation of an nol because of their impact across taxable years the application of nol carryovers and carrybacks may be complicated by changes in the statute which occur over time in fact the government agrees with the taxpayer that the identification of the nol that is subject_to reduction under sec_108 must be made under the statute and regulations applicable to the year in which the cod income was excluded however in the present case the taxpayer does not dispute that the applicable consolidated_return_regulations in ------- were in substance identical to those which the supreme court analyzed in united dominiondollar_figure because the applicable law in the current case has not changed callanan is irrelevant to the issue at hand 501_us_529 it is only when the law changes in some respect that an assertion of nonretroactivity may be entertained 122_f3d_204 4th cir as noted above the government and the taxpayer are in agreement about much in this case that the taxpayer to which sec_108 applies is the individual debtor- member that only the nol of that debtor-member is subject_to reduction under sec_108 and that the identification of the nol that is subject_to reduction under sec_108 must be made under the law applicable to the year in which the cod income was excluded the sole issue of contention is the definition of the nol of the debtor-member that question is squarely answered by the supreme court’s decision in united dominion the taxpayer is attempting to operate in a world in which united dominion does not exist in light of the supreme court’s retroactivity jurisprudence discussed above the taxpayer's position must fail taxpayer asserts that its position is reasonable the supreme court in united dominion analyzed the rules provided in sec_1_1502-11 and sec_1_1502-12 which govern the computation of the group’s cti and cnol and stated that the only definition of nol in the consolidated_return_regulations is the cnol additionally the supreme court examined the rule_of sec_1_1502-79 currently designated as sec_1_1502-79a and substantively identical to sec_1 b and concluded that this rule applies only for the specific purpose of establishing carryover and carryback amounts of nol posts-105004-09 the taxpayer in effect asserts that there was no governing regulation in existence during the period at issue and thus that its reasonable actions should prevail the taxpayer specifically argues t he government lost in united dominion because it asserted a position that it could have addressed by amending its consolidated_return_regulations but failed to do so taxpayer’s submission pincite the taxpayer is wrong in united dominion the government lost because it took a position regarding the definition of nol within a consolidated_group that was contrary to the rule contained in the consolidated_return_regulations in this case it is the taxpayer that is disregarding the definition of nol that is contained in those regulationsdollar_figure in its submission the taxpayer provides no statutory or regulatory authority to support its use of sec_1_1502-21 to apportion a part of the cnol to individual debtor- members as discussed above the only nol in a consolidated_group is the cnol absent an apportionment rule that specifically allows for its division for a particular purpose in united dominion the supreme court was faced with the issue of whether the cnol of a group should be used for the sec_172 computation or a separate nol of an individual member the court found that a separate nol cannot be used because such an item simply does not exist united dominion u s pincite in other words the consolidated nol regulation - the same regulation at issue herein - answered the question at hand there were no regulations issued that specifically dealt with the application of sec_172 to a consolidated_group member but the effect of sec_172 in the consolidated context depended on the general consolidated nol rules the court found the appropriate answer on the basis of those general consolidated nol rules the rationale of united dominion applies equally to the present case the taxpayer would like to create a separate nol to be reduced under sec_108 it invokes 77_tc_1149 and other authorities that allowed taxpayers to take reasonable action where the applicable law did not provide guidance on an issue the taxpayer argues that because the government issued no regulations specifically applying sec_108 in a consolidated context in the year at issue it is free to choose its own method however as discussed above just as in united dominion the current case concerns the identification of the nol within a consolidated_group the taxpayer has chosen to apply an approach to the issue that is not only different from the binding precedent of united dominion but is an approach that was expressly rejected by the supreme court in that case see rivers v roadway express throughout its submission the taxpayer accuses the government of attempting to retroactively apply single-entity principles to the application of the attribute reduction rules however as demonstrated above the government’s analysis is based exclusively on the statute and consolidated regulations in existence at the time of the cod posts-105004-09 inc 511_us_298 explaining that under our federal court system the supreme court’s interpretation of a statute is correct and all other readings are wrong in support of its argument that the use of the apportionment formula of sec_1 b to allocate the nol is not unreasonable the taxpayer notes that the regulations under sec_1_1502-28t issued in incorporate an apportionment rule using the formula contained in the sec_1_1502-21 regulationdollar_figure thus the taxpayer appears to argue that if it was reasonable for the government to amend a regulation to include a provision it is reasonable for the taxpayer to act as if a somewhat similar provision existed prior to the amendment regardless of supreme court precedent the court in united dominion held that the sec_1_1502-21 apportionment method can be used only where the consolidated_return_regulations specifically so indicate the court further stated that to the extent that the government is unsatisfied with the answer provided by the current regulations it is free to amend its regulations to change the prevailing answer see united dominion pincite for cases involving the application of sec_108 beginning in the government did so however that prospective amendment does not change the impact of the law applicable to the year at issue herein conclusion the sole issue in this case is the definition of the nol of the debtor-member the supreme court’s decision in united dominion squarely answered this question by holding that the only nol in a consolidated_group is the cnol absent a specific regulation providing for apportionment for a specified purpose the taxpayer argues that the nol of the debtor-members should be determined on a separate-entity basis the taxpayer applied sec_1_1502-21 to allocate the cnol to the debtor-members for reduction under sec_108 however for the year at issue there was no consolidated_return regulation that allocated and apportioned the cnol to a group member for attribute reduction purposes under sec_108 thus the cnol must be the pertinent nol available for reduction under sec_108 for the reasons discussed above the cnol is the nol subject_to reduction under sec_108 and the consolidated_return_regulations when a member of a consolidated_group realizes excluded cod income procedural matters this chief_counsel_advice responds to your request for assistance and may not be used or cited as precedent the writing may contain privileged information if disclosure is determined to be necessary please contact this office for our views this apportionment is part of a hybrid single-entity methodology that first allocates attributes to particular members of a group then reduces debtor-member specific attributes under sec_108 but which ultimately exposes all group attributes including the entire cnol to reduction under sec_108 we note that if the regulation had applied to this case group attributes equivalent to the entire amount of the excluded cod income would have been reduced under sec_108 posts-105004-09 please call if you have any further questions sincerely ______________________________ william d alexander associate chief_counsel corporate
